DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 08 August 2022.  In view of this communication and the amendment concurrently filed, claims 1-15 and 21-25 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 08 August 2022, have been fully considered but are only partially persuasive.
The Applicant’s first argument (pages 6-7 of the Remarks) alleges that the prior art does not disclose the amended limitations of independent claim 1, specifically the arc comprising “an edge defining a varying radius of curvature measured from a common reference to a plurality of points at the edge”.  While the argument also alleges that Nagai does not disclose “an arc located between the first corner and the second corner”, this limitation was previously addressed in regard to claim 4, and no explanation or evidence has been presented against that previous ground of rejection.  Thus, while the additional allegation is unpersuasive, it is conceded that the prior art does not disclose the varying radius “measured from a common reference to a plurality of points at the edge” and the previous grounds of rejection have been withdrawn.  
The Applicant’s second argument (page 7 of the Remarks) alleges that the prior art does not disclose the amended limitations of independent claim 8, specifically that the magnet comprises a “magnetic ring”.  Since both Li and Nagai disclose discrete, arc-shape magnets, this argument is persuasive.  However, ring magnets are well-known in the art and new grounds of rejection have been made incorporating the Han reference, cited below.
The Applicant’s third argument (page 8 of the Remarks) alleges that the prior art does not disclose the limitations of independent claim 21, specifically that “it has been shown above (regarding independent claims 1 and 8) that Nagai fails to expressly or inherently disclose an arc defining a varying radius of curvature”.  The argument further alleges that Nagai does not disclose the rounded corners having a uniform radius of curvature.  However, no such showing was made in the previous arguments, and no explanation or evidence is presented in support of these allegations.  Therefore, this argument is unpersuasive and the previous grounds of rejection are maintained.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0052061 A1), hereinafter referred to as “Li”, in view of Nagai et al. (US 2011/0304238 A1), hereinafter referred to as “Nagai”, and Han et al. (US 2010/0026126 A1), hereinafter referred to as “Han”.
Regarding claim 8, Li discloses an electronic device (fig. 1; ¶ 0028-0029), comprising:
a housing [60] that defines an interior volume [66] (fig. 7; ¶ 0038); and 
a fan assembly [62] located in the interior volume [66] (fig. 1-6; ¶ 0028, 0038), the fan assembly [62] comprising: 
fan blades [64] (fig. 1, 7; ¶ 0038), and 
a fan motor [1] (fig. 1-6; ¶ 0028, 0038) comprising: 
a stator [40] comprising a stator tooth [45] (fig. 3-4; ¶ 0030).
a rotor [40], wherein the fan blades [64] are configured to rotate in accordance with the rotor [40] (fig. 1-2, 7; ¶ 0029, 0038), and 
a magnet [24] carried by the rotor [40] (fig. 2-4; ¶ 0029, 0031-0032).

    PNG
    media_image1.png
    403
    843
    media_image1.png
    Greyscale

Li does not disclose the stator tooth [45] having an arc defined by a varying radius of curvature, or that a separation between the stator tooth [45] and the magnet [24] varies based upon the varying radius of curvature.
Nagai discloses an electronic device comprising a motor [100] (fig. 2; ¶ 0036), the motor [100] comprising a stator [60] comprising a stator tooth [63] having an arc [65] defined by a varying radius of curvature (fig. 3, 4b-4c; ¶ 0051-0053), a magnet [40] carried by a rotor [10] (fig. 2; ¶ 0036), and wherein a separation between the stator tooth [63] and the magnet [40] varies based upon the varying radius of curvature (fig. 3, 4b-4c; ¶ 0051-0053; altering the radius of the stator tooth alters the size of the air gap).

    PNG
    media_image2.png
    493
    961
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the fan motor of Li having stator teeth with an arc shape as taught by Nagai, in order to reduce cogging torque and torque ripple, thereby reducing vibration during operation of the motor (¶ 0057 of Nagai).
Li, in view of Nagai, does not disclose the magnet comprising a magnetic ring.
Han discloses an electronic device comprising a stator [112] having a stator tooth [112a] (fig. 5, 7; ¶ 0060), a rotor [124] having a permanent magnet formed as a magnetic ring [113] (fig. 7; ¶ 0043, 0058-0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the permanent magnet of Li as a magnetic ring as taught by Han, in order to reduce cogging torque (¶ 0075 of Han), thereby reducing vibration during operation of the motor.

    PNG
    media_image3.png
    417
    1009
    media_image3.png
    Greyscale

Regarding claim 9, Li, in view of Nagai and Han, discloses the electronic device of claim 8, as stated above, wherein Nagai further discloses that the varying radius of curvature is proportional to a sinusoidal curve (fig. 4b-4c, 5-7; ¶ 0057-0058; being proportional to a sinusoidal curve only requires that the circumferential tips of the tooth ends have a reduced radius relative to the circumferential center of the tooth ends, as shown in fig. 4c; further, making the EMF “closer to a sine curve” requires varying the air gap, and thus the radius of the stator tooth, proportionally to the same sine curve).
Regarding claim 10, Li, in view of Nagai and Han, discloses the electronic device of claim 8, as stated above, wherein Nagai further discloses that the stator tooth [63] further comprises a first rounded corner [267] and a second rounded corner [267], wherein each of the first rounded corner [267] and the second rounded corner [267] include a uniform radius of curvature (fig. 4b; ¶ 0053; while the outer surface of the teeth varies from the radius of curvature [68], the circumferential ends appear to share a uniform radius connecting the inner and outer surfaces of the pole tips).
Regarding claim 11, Li, in view of Nagai and Han, discloses the electronic device of claim 10, as stated above, wherein Nagai further discloses that the arc [65] defines a midpoint [69], and wherein the arc [65] comprises a maximum radius [68] at the midpoint [69] (fig. 4b-4c; ¶ 0053). 
Regarding claim 12, Li, in view of Nagai and Han, discloses the electronic device of claim 10, as stated above, wherein Nagai further discloses that the first rounded corner [267] is defined by a first radius, and the second rounded corner [267] is defined by a second radius that is equal to the first radius (fig. 4b; ¶ 0053; the circumferential ends of each pole tip appear to share a uniform radius connecting the inner and outer surfaces of the pole tips).
Regarding claim 13, Li, in view of Nagai and Han, discloses the electronic device of claim 8, as stated above, wherein the rotor [10] comprises a shaft [12] positioned in an opening of the stator [40] (fig. 2; ¶ 0029).
Regarding claim 14, Li, in view of Nagai and Han, discloses the electronic device of claim 13, as stated above, wherein the rotor [10] and the [magnetic ring] [24] surround the stator [40] (fig. 2-4; ¶ 0029).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Nagai, and Han as applied to claim 8 above, and further in view of Cipolla et al. (US 2004/0099404 A1), hereinafter referred to as “Cipolla”.
Regarding claim 15, Li, in view of Nagai and Han, discloses the electronic device of claim 8, as stated above.  Li does not disclose a display coupled with the housing [60].
Cipolla discloses an electronic device [12] comprising a fan motor (fig. 1; ¶ 0011, 0017-0018) and a display coupled with the housing [14/16] (¶ 0048; the fan motor can be used in computer monitors and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electronic device of Li/Nagai within a computer monitor as taught by Cipolla, in order to provide cooling to said monitor (¶ 0048 of Cipolla) while reducing cogging torque and torque ripple, thereby reducing vibration during operation of the motor (¶ 0057 of Nagai).
Claim(s) 21-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nagai.
Regarding claim 21, Li discloses an electronic device (fig. 1; ¶ 0028-0029), comprising:
a housing [60] that defines an interior volume [66] (fig. 7; ¶ 0038); and 
a fan motor [1] located in the interior volume [66] (fig. 1-6; ¶ 0028, 0038); 
a stator [40] having a stator tooth [45] (fig. 3-4; ¶ 0030), the stator tooth [45] comprising:
a rotor [10] positioned over the stator [40] (fig. 2-4; ¶ 0029-0032); and 
a magnet [24] extending from the rotor [10] and facing the stator [40] (fig. 2-4; ¶ 0029, 0031-0032).
Li does not disclose the stator tooth [45] having an arc defined by a varying radius of curvature, or a rounded corner that includes a uniform radius of curvature.

    PNG
    media_image1.png
    403
    843
    media_image1.png
    Greyscale

Nagai discloses an electronic device comprising a motor [100] (fig. 2; ¶ 0036), the motor [100] comprising a stator [60] comprising a stator tooth [63] having an arc [65] defining a varying radius of curvature (fig. 3, 4b-4c; ¶ 0051-0053), and a rounded corner [267] that includes a uniform radius of curvature (fig. 4b; ¶ 0053; while the outer surface of the teeth varies from the radius of curvature [68], the circumferential ends appear to share a uniform radius connecting the inner and outer surfaces of the pole tips).

    PNG
    media_image2.png
    493
    961
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the fan motor of Li having stator teeth with an arc shape and rounded corners as taught by Nagai, in order to reduce cogging torque and torque ripple, thereby reducing vibration during operation of the motor (¶ 0057 of Nagai).
Regarding claim 22, Li, in view of Nagai, discloses the electronic device of claim 21, as stated above, wherein Nagai further discloses that the varying radius of curvature is proportional to a sinusoidal curve (fig. 4b-4c, 5-7; ¶ 0057-0058; being proportional to a sinusoidal curve only requires that the circumferential tips of the tooth ends have a reduced radius relative to the circumferential center of the tooth ends, as shown in fig. 4c; further, making the EMF “closer to a sine curve” requires varying the air gap, and thus the radius of the stator tooth, proportionally to the same sine curve).
Regarding claim 24, Li, in view of Nagai, discloses the electronic device of claim 21, as stated above, wherein Nagai further discloses that the uniform radius of curvature is a first uniform radius of curvature (fig. 4b; ¶ 0053; the circumferential ends of each pole tip appear to share a uniform radius connecting the inner and outer surfaces of the pole tips); and the stator tooth [63] comprises a second rounded corner [267] having a second uniform radius of curvature (fig. 4b; ¶ 0053; the circumferential ends of each pole tip appear to share a uniform radius connecting the inner and outer surfaces of the pole tips).
Regarding claim 25, Li, in view of Nagai, discloses the electronic device of claim 24, as stated above, wherein Nagai further discloses that the first radius of curvature is defined by a first radius, and the second radius of curvature is defined by a second radius that is approximately equal to the first radius (fig. 4b; ¶ 0053; the circumferential ends of each pole tip appear to share a uniform radius connecting the inner and outer surfaces of the pole tips).
Allowable Subject Matter
Claim(s) 1-7 is/are allowed.
Claim(s) 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 23, and all claims dependent thereon, the prior art does not disclose, inter alia, the electronic device of claim 21, wherein based on the varying radius of curvature: 
a first radius from a reference point to a first location on the arc comprises a first length, 
a second radius from the reference point to a second location on the arc comprises a second length different from the first length, wherein the second location is different from the first location, and 
a third radius from the reference point to a third location on the arc comprises a third length different from the first length and the second length, wherein the third location is different from the first location and the second location.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, an electronic device, comprising: 
a housing that defines an interior volume; and 
a fan motor located in the interior volume, the fan motor comprising: 
a stator comprising a stator tooth, the stator tooth comprising: 
a first corner, a second corner, and 
an arc located between the first corner and the second corner, the arc comprising an edge defining a varying radius of curvature measured from a common reference to a plurality of points at the edge.
While the prior art discloses teeth having varying radii of curvature proportional to sine waves, it does not appear to disclose the varying radius of curvature measured from a common reference to a plurality of points, as recited in claims 1 and 23, and shown in figure 7 of the application.  Therefore, the invention as recited in said claims is neither anticipated nor rendered obvious by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ota et al. (US 2016/0301270 A1) discloses an electric motor having a rotor and a stator, wherein teeth of the stator have a curved pole tip so that the separation between the stator tooth and the magnet of the rotor varies based upon the varying radius of curvature.
Zhang et al. (US 2015/0013147 A1) discloses (fig. 8; ¶ 0010-0013) an electric motor having a rotor with magnets opposed to teeth of the stator, the stator teeth having an arc defined by a varying radius of curvature that is proportional to a sinusoidal curve.
Fujiwara (US 2007/0098374 A1) discloses a fan motor used within a laptop computer.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834